Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 5/12/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transfer member,” “support member,” “heating member,” and “moving member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “transfer member” is determined to be something such as opposed roller for advancing materials.  The “support member” is determined to be something such as opposed plate-like members.  The “heating member” is determined to be something such as a heating press, and the “moving member” is determined to be something such as a press actuator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jen et al. (US 2001/0036573) in view of Kuhara (US 2018/0316042) and/or Ku et al. (US 2016/0013468).
Regarding Claims 1, Jen et al. teaches lamination apparatus for a secondary battery, which thermally bonds an electrode assembly in which electrodes and separators are alternately stacked (See Abstract, and page 1, paragraphs [0004] and [0006], teaching anode/cathode, i.e. electrodes and separators, such as for a secondary battery; further note the parts of the battery are not part of the claimed device but only materials worked on thereby), the lamination apparatus comprising:
a support member [209] to support each of top and bottom surfaces of the electrode assembly (See Fig. 2A and page 3, paragraph [0059], wherein separating plate [209], which is a steel plate having good thermal conductivity is on top and bottom of the electrode assembly);
a heating member [211] disposed outside the support member to heat the electrode assembly supported by the support member (See page 3, paragraph [0059] and page 4, paragraph [0063], indicating plates [211] are the heating plates of a heating press).  Examiner submits it is implicit or at least would have been obvious to a person having ordinary skill in the art at the time of invention that a press must have or at least could have had an actuator for moving at least one heating plate surface towards and away from the materials to be pressed so as to exert and release a pressing force. Examiner submits any such actuator for moving the pressing plate is a moving member as claimed that can move one of the heating surface towards and away from the assembly for heating.
Jen et al. indicates the electrode assembly is stacked in advance prior to arriving at the press, and thus is silent as to the advance system such as a transfer member.  However, in similar battery systems using a press to join an electrode assembly for a secondary battery, it is known to utilize transfer members during the stacking process in route to the press for joining the stack (See, for example, Kuhara, Fig. 8 and page 7, paragraphs [0059]-[0068], teaching electrodes [120] and separators [130],[140] passing transfer members [240] and [250] on their way to a press [271],[273] for joining; and/or Ku et al., Fig. 4 and page 3, paragraph [0046], wherein separator materials are directed through transfer members, shown as opposing rollers, on their way to a press [L1,L2] for joining).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a transfer member, such as opposed rollers, prior to the electrode assembly arriving at a press such as in Jen et al., because such transfer members are well-known and advantages in the stacking process of battery electrode assembly prior to arrival at the press for joining to gather continuous webs and bring them together to be cut into stacked parts.  Thus, at least transfer members would have predictably been suitable and useful for helping to stack the electrodes as they proceed towards the press for joining in order to formed stacked electrode assemblies from continuous raw materials.  
Note it would have been obvious for the movement of the heating press to be independent of the transfer members and thus it would have been capable of moving up and down when the transfer member is stopped and started if so desired.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Thus, the heating member need not moved as claimed relative to the transfer member, it just must be capable of such movement, and as described above, since there is no apparent reason to tie the movement of one to the other, each should or at least could have operated independently of one another, thus at least making the system capable of the function as claimed.
Regarding Claim 4, Examiner submits this claim states nothing more than that the heating member can continue heating when moved away from the assembly since continued heating would maintain the heat capacity of the heating member. If such is not the intended scope, Examiner recommends clarifying the claim language.  Since it would be disadvantageous for the heater to turn off every time it is moved against the pressing direction, it at least would have been obvious to control the heating member separately from its movement, thus allowing it to continue heating when moved.  Doing so would have predictably allowed more process flexibility.   
Regarding Claim 5, it would have been obvious to a person having ordinary skill in the art at the time of invention to move only one plate of the heat press since this is standard and all that is required for pressing and would have created a more simplified system than moving both plates.  Further, it would have been obvious to a person having ordinary skill in the art at the time of invention to move the top plate since moving the bottom plate would have moved the laminated stack and thus been more disruptive to the process.  Examiner submits in the system of Jen et al., the separation plates [209] will remain in place on the laminates even when the upper press is moved away and this weight thereon can be said to prevent tilting in some fashion.  Examiner further notes Applicant also teaches plates as the support member in a similar system and thus the instant invention would have been expected to have the same or similar effect.
Regarding Claim 7 and 8, Jen et al. teaches a heat resistant plate [208] inside the metal plate [209], thus making the plate [208] directly supporting the assembly, not the plate [209] (See page 3, paragraph [0059], wherein release films [208] may be PET, which is reasonably considered heat resistive, and since steel is stiffer than PET plastic, it can reasonably said the metal plate [209] increases the stiffness of plate [208]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746